ORDER
Michael Blackmon appeals his conviction of the Class D felony of violation of an order of protection, second offense, § 455.085.8, RSMo. He questions 1) the trial court’s discretion in allowing improper testimony of prior abuse as evidence of other crimes or bad acts; 2) the sufficiency of the information; and 3) the sufficiency of the State’s evidence. We affirm.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).